           Case 2:20-cv-09534-RGK-E Document 28-3 Filed 02/12/21 Page 1 of 2 Page ID #:282



                   1   COOLEY LLP
                       KATHLEEN HARTNETT (314267)
                   2   (khartnett@cooley.com)
                       JOSEPH D. MORNIN (307766)
                   3   (jmornin@cooley.com)
                       101 California Street, 5th Floor
                   4   San Francisco, California 94111-5800
                       Telephone: (415) 693 2000
                   5   Facsimile: (415) 693 2222
                   6   TRAVIS LEBLANC (194463) (tleblanc@cooley.com)
                       CHARLES A. WOOD (310702)
                   7   (cwood@cooley.com)
                       1299 Pennsylvania Avenue, NW, Suite 700
                   8   Washington, DC 20004
                       Telephone: (202) 842 7800
                   9   Facsimile: (202) 842 7899
               10
                       Attorneys for Defendant
               11      FabFitFun, Inc.
               12
                                           UNITED STATES DISTRICT COURT
               13
                                         CENTRAL DISTRICT OF CALIFORNIA
               14
               15
                       CHERYL GASTON and RENATE                   Case No. 2:20-cv-09534-RGK-E
               16      GARRISON, Individually and on
                       Behalf of All Others Similarly Situated,   [PROPOSED] ORDER GRANTING
               17                                                 DEFENDANT FABFITFUN, INC.’S
                                       Plaintiffs,                MOTION TO COMPEL
               18                                                 ARBITRATION AND TO DISMISS OR
                             v.                                   STAY THE PROCEEDINGS, OR,
               19                                                 ALTERNATIVELY, TO DISMISS
                       FABFITFUN, INC.,                           PLAINTIFFS’ FIRST AMENDED
               20                                                 COMPLAINT
                                       Defendant.
               21                                                 Hearing Date: April 19, 2021
                                                                  Hearing Time: 9:00 a.m.
               22                                                 Judge: Honorable R. Gary Klausner
               23
               24
               25
               26
               27
               28
  COOLEY LLP                                                               [PROPOSED] ORDER GRANTING DEF.’S MTC
ATTORNEYS AT LAW
                                                                         ARBITRATION, OR, ALTERNATIVELY TO DISMISS
 SAN FRANCISCO
                                                                                   CASE NO.: 2:20-CV-09534-RGK-E
              Case 2:20-cv-09534-RGK-E Document 28-3 Filed 02/12/21 Page 2 of 2 Page ID #:283



                       1         This matter came before the Court on the Motion to Compel Arbitration and
                       2   to Dismiss or Stay the Proceedings, or, Alternatively, to Dismiss Plaintiffs’ First
                       3   Amended Complaint by Defendant FabFitFun, Inc. The Court, having considered the
                       4   motion, Plaintiffs’ opposition, and Defendant’s reply, HEREBY ORDERS that the
                       5   Defendant’s Motion to Compel Arbitration and to Dismiss the Proceedings is
                       6   GRANTED. The Court finds: the Federal Arbitration Act applies to the instant
                       7   controversy; the operative agreement between the Plaintiffs and the Defendant
                       8   contains arbitration provisions; and these arbitration provisions are valid, irrevocable,
                       9   and enforceable. 9 U.S.C. § 2. Plaintiffs are ordered to arbitrate their claims against
                  10       Defendant on an individualized basis pursuant to the terms of their agreement, and
                  11       the Court dismisses the First Amended Complaint. [Alternatively: Plaintiffs are
                  12       ordered to arbitrate their claims against Defendant on an individualized basis
                  13       pursuant to the terms of their agreement, and the Court stays the proceedings.]
                  14             [Alternatively: The Court dismisses the First Amended Complaint under
                  15       Federal Rule of Civil Procedure 12(b)(1) or 12(b)(6), for lack of standing, and for
                  16       failure to state a claim upon which relief may be granted. Dismissal is with prejudice
                  17       as amendment would be futile.]
                  18       IT IS SO ORDERED.
                  19
                  20       Dated: _________________                        _____________________________
                  21                                                       The Honorable R. Gary Klausner
                                                                           United States District Court Judge
                  22
                  23
                  24
                  25
                  26
                  27
                  28
  COOLEY LLP                                                                         [PROPOSED] ORDER GRANTING DEF.’S MTC
ATTORNEYS AT LAW
S A N F RA N CIS C O
                                                                       1           ARBITRATION, OR, ALTERNATIVELY TO DISMISS
                                                                                             CASE NO.: 2:20-CV-09534-RGK-E
